DETAILED ACTION
This action is responsive to communications: Amendment filed on 9/24/2021. 
Claims 1 – 20 are pending in the case. Claims 1 and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 8 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20140038161 A1), and further in view of McAllister et al. (US 20170293845 A1).
Regarding claim 1, Wheeler et al. teach receiving data comprising a response to a problem from a recipient user with a user device, the response comprising a plurality of response steps (paragraph block(s) 0028 and 0038);
Wheeler et al. teach updating a mastery level for each of a plurality of objectives, wherein each of the plurality of objectives is associated with at least one response step (paragraph block(s) 0038); and
Wheeler et al. do not explicitly teach delivering remediation when the master level of at least one of the plurality of objectives is below a threshold value
McAllister et al. teach delivering remediation when the master level of at least one of the plurality of objectives is below a threshold value (paragraph block(s) 0243 and 0244).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wheeler et al. with the teachings of McAllister et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tutoring systems are known to intervene based on thresholds), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Wheeler et al. teach further comprising: identifying the response steps in the response; and evaluating the response steps (paragraph block(s) 0028).

Regarding claim 3, Wheeler et al. teach wherein the data comprising the response comprises at least one of: photo data; or data entered via a user interface to the user device (paragraph block(s) 0044).

Regarding claim 4, Wheeler et al. do not explicitly teach wherein evaluating the response steps comprises: selecting one of the response steps; determining correctness of the response step; associating an indicator of the correctness of the response step with the selected one of the response steps; and providing an indicator of the correctness of the selected response step
McAllister et al. teach wherein evaluating the response steps comprises: selecting one of the response steps; determining correctness of the response step; associating an indicator of the correctness of the response step with the selected one of the response steps; and providing an indicator of the correctness of the selected response step (paragraph block(s) 0222 and 0223).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wheeler et al. with the teachings of McAllister et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tutoring systems are known to intervene based on thresholds), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 8, Wheeler et al. teach further comprising creating an association of each of the response steps with at least one of a plurality of objective subsequent to receipt of the response (paragraph block(s) 0016).

Regarding claim 9, Wheeler et al. teach further comprising identifying at least one objective associated with each of the response steps (paragraph block(s) 0038).

Regarding claim 10, Wheeler et al. do not explicitly teach wherein the remediation comprises at least one of: additional content; a worked example; and a hint, wherein step-level intervention is provided in response to identifying a step as incorrect
McAllister et al. teach wherein the remediation comprises at least one of: additional content; a worked example; and a hint, wherein step-level intervention is provided in response to identifying a step as incorrect (paragraph block(s) 0258).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wheeler et al. with the teachings of McAllister et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tutoring systems are known to intervene based on thresholds), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 11, Wheeler et al. teach wherein the problem comprises a math problem (paragraph block(s) 0015).

Regarding claim 12, Wheeler et al. teach further comprising selecting and delivering a next problem subsequent to delivering the remediation (paragraph block(s) 0020 and 0022).

Regarding claim 13, Wheeler et al. teach wherein the next problem is selected from a set of potential next problems based on the updated mastery levels of the plurality of objectives and objectives of the potential next problems (paragraph block(s) 0020 and 0022).

Regarding claim 14, Wheeler et al. teach further comprising: receiving a plurality of problems; and automatically generating a domain graph with the received problems (paragraph block(s) 0016).

Regarding claims 15 – 17, the claims incorporate substantially similar subject matter as claims 1 – 4 and 8 – 14 and are rejected along the same rationale.

Claims 5 – 7 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20140038161 A1), and McAllister et al. (US 20170293845 A1) as applied to claims 1 – 4 and 15 – 17 above and further in view of Corbin, II et al. (US 20180211554 A1).
Regarding claim 5, Wheeler et al. and McAllister et al. do not explicitly teach wherein determining the correctness of the response step comprises determining if the response step is present in a solution graph for the problem
Corbin, II et al. teach wherein determining the correctness of the response step comprises determining if the response step is present in a solution graph for the problem (paragraph block(s) 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Corbin, II et al. with the teachings of Wheeler et al. and McAllister et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (evaluation systems are known to utilize solution data structures for easier and quicker comparisons), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 6, McAllister et al. teach wherein evaluating the response steps in the response comprises categorizing each of the steps as at least one of: correct; incorrect; or assisted, wherein determining the correctness of the response step comprises: determining for each step if: (1) math embodied in the step is accurate; and (2) if the step is relevant (paragraph block(s) 0222 and 0223).

Regarding claim 7, Wheeler et al. and McAllister et al. do not explicitly teach wherein determining if the step is relevant comprises determining if the step corresponds to a step in the solution graph for the problem
Corbin, II et al. teach wherein determining if the step is relevant comprises determining if the step corresponds to a step in the solution graph for the problem (paragraph block(s) 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Corbin, II et al. with the teachings of Wheeler et al. and McAllister et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (evaluation systems are known to utilize solution data structures for easier and quicker comparisons), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 18 – 20, the claims incorporate substantially similar subject matter as claims 5 – 7 and are rejected along the same rationale.
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach receiving data comprising a response to a problem from a recipient user with a user device, the response comprising a plurality of response steps; updating a mastery level for each of a plurality of objectives, wherein each of the plurality of objectives is associated with at least one response step; and delivering remediation when the master level of at least one of the plurality of objectives is below a threshold value
Wheeler et al. teach that geometric proofs and other logic problems may have several valid pathways to a correct answer, but may exercise different skill sets for each pathway. In this case, multiple pathways towards exit criteria may be possible, and it may be desirable to provide more narrow and focused question sets to guide users towards specific skill utilization if open-ended questions fail to exercise the desired areas of skill mastery (paragraph block(s) 0028).
Therefore, Wheeler et al. teach receiving data comprising a response (correct answer) to a problem (geometric proofs and other logic problems) from a recipient user with a user device, the response comprising a plurality of response steps (several valid pathways);
Wheeler et al. teach the computing system modifies the user skill set according to an answer received in response to a presenting of the candidate problem on a display. For example, in one embodiment, if the user answers the candidate problem correctly, then the associated skills in the user skill set may be increased, as indicated by the associated conceptual model for section 100. If the user answers the candidate problem incorrectly, then the user skill set may remain the same or may be adjusted downwards, as appropriate (paragraph block(s) 0038).
Therefore, Wheeler et al. teach updating a mastery level (user skill set) for each of a plurality of objectives (the associated skills in the user skill set), wherein each of the plurality of objectives is associated with at least one response step (different skill sets for each pathway).
McAllister et al. teach after the user performance metric has been generated, the process 850 proceeds to block 872, wherein the user performance metric is compared to a termination threshold. In some embodiments, the termination threshold can delineate between when to terminate the remediation dialogue and when to continue the remediation dialogue. In some embodiments, the termination can identify a skill level, or a positive change in a skill level that when met or exceeded is associated with termination of the remediation dialogue (paragraph block(s) 0243).
McAllister et al. teach after the termination threshold has been compared to the user performance metric, the process 850 proceeds to decision state 874, wherein it is determined whether to terminate the remediation dialogue. In some embodiments, this determination is made based on the comparison of the termination threshold to the user performance metric. If it is determined not to terminate the remediation dialogue, then the process 850 returns to block 856 and continues as outlined above (paragraph block(s) 0244).
Therefore, McAllister et al. teach delivering remediation (continue the remediation dialogue) when the master level of at least one of the plurality of objectives is below a threshold value (termination threshold).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vassat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715